DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/28/2020; 10/01/2022; and 3/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 31-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the prior art, alone or in combination, fails to expressly teach and/or render obvious a system for applying a coating composition to a substrate utilizing a high transfer efficiency applicator comprising a nozzle having a nozzle diameter of from about 0.00002 m to about 0.0004 m; and a reservoir in fluid communication with the high transfer efficiency applicator and configured to contain a coating composition, wherein the coating composition comprises a monomeric, oligomeric, or polymeric compound having an average molecular weight of from about 400 to about 20,000 and having a free-radically polymerizable double bond and a photoinitiator; and wherein said coating has a viscosity from about 0.002 Pa*s to about 0.2 Pa*s measured by ASTM 7867-13 with cone-and plate or parallel plates at a shear rate of 1000 sec-1, a density of from about 838 kg/m3 to about 1557 kg/m3 and a surface tension of from about 0.015 N/m to about 0.05 Nm and a relaxation time from about 0.00001 to about 1 s.  Said high transfer efficiency applicator is configured to receive the coating composition from the reservoir and configured to expel the coating composition through the nozzle to the substrate to form a coating layer.   Nor does the prior art, alone or in combination, set forth and/or render obvious a system as described above, wherein the coating composition has an Ohnesorge number (Oh) of from about 0.01 to about 12.6, a Reynolds number (Re) of from about 0.02 to about 6,2000 and a Deborah number (De) of from greater than 0 to about 1730.  
Nor does the prior art, alone or in combination, set forth and/or render obvious a method of applying a coating composition to a substrate utilizing a high transfer efficiency applicator, wherein the coating composition comprises a monomeric, oligomeric, or polymeric compound having an average molecular weight of from about 400 to about 20,000 and having a free-radically polymerizable double bond and a photoinitiator; and wherein said coating has a viscosity from about 0.002 Pa*s to about 0.2 Pa*s measured by ASTM 7867-13 with cone-and plate or parallel plates at a shear rate of 1000 sec-1, a density of from about 838 kg/m3 to about 1557 kg/m3 and a surface tension of from about 0.015 N/m to about 0.05 Nm and a relaxation time from about 0.00001 to about 1 s, wherein the method comprises providing a providing said coating composition to the high transfer efficiency applicator comprising a nozzle having a orifice having a nozzle diameter of from 0.00002 m to 0.0004 m.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc